Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00220-CV
____________
 
C.S.P., INC. a/k/a COORDINATED
SERVICES PLUS, INC., Appellant
 
V.
 
MARY MAXINE PENNINGTON, Individullay an as Heir to the Estate of PATRICK JOHN
PENNINGTON, SR., Deceased, and as next friend of ALAN MITCHELL PENNINGTON, a
minor child, PATRICK JOHN PENNINGTON, JR., and RAYMOND RONALD PENNINGTON,
Individually and as Heirs to the Estate of PATRICK JOHN PENNINGTON, SR.,
Deceased, Appellees
 

 
On Appeal from the 400th
District Court
Fort Bend County, Texas
Trial Court Cause No. 109,347
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed January 6,
2003.  On April 24, 2003, this Court
ordered the parties to mediation. 
Although the parties initially reached a tentative settlement, they were
unable to finally resolve their dispute. 
On October 24, 2003, appellant filed a motion to dismiss the appeal
because it no longer desires to pursue the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.